UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01701 DAVIS NEW YORK VENTURE FUND, INC. (Exact name of registrant as specified in charter) 2949 East Elvira Road, Suite 101 Tucson, AZ85756 (Address of principal executive offices) Thomas D. Tays Davis Selected Advisers, L.P. 2949 East Elvira Road, Suite 101 Tucson, AZ85756 (Name and address of agent for service) Registrant’s telephone number, including area code: 520-806-7600 Date of fiscal year end: October 31, 2010 Date of reporting period: July 31, 2010 ITEM 1.SCHEDULE OF INVESTMENTS DAVIS NEW YORK VENTURE FUND, INC. Schedule of Investments DAVIS GLOBAL FUND July 31, 2010 (Unaudited) Shares Security Value COMMON STOCK – (98.18%) CONSUMER DISCRETIONARY – (2.73%) Consumer Durables & Apparel – (1.05%) 8,000 Compagnie Financiere Richemont S.A., Bearer Shares, Unit A(Switzerland) $ 13,597 Hunter Douglas NV(Netherlands) Media – (1.68%) 65,120 Grupo Televisa S.A., ADR(Mexico) 2,790 Walt Disney Co. Total Consumer Discretionary CONSUMER STAPLES – (16.56%) Food & Staples Retailing – (2.82%) 73,000 CVS Caremark Corp. Food, Beverage & Tobacco – (13.74%) 53,400 Coca-Cola Co. 68,549 Heineken Holding NV(Netherlands) 220 Japan Tobacco Inc.(Japan) 596 Lindt & Spruengli AG(Switzerland) 17,500 Mead Johnson Nutrition Co. 46,600 Nestle S.A.(Switzerland) Total Consumer Staples ENERGY – (4.84%) 150,000 OGX Petroleo e Gas Participacoes S.A.(Brazil)* 56,535 Tenaris S.A., ADR(Argentina) Total Energy FINANCIALS – (18.50%) Banks – (4.30%) Commercial Banks – (4.30%) 25,100 Banco Santander Brasil S.A., ADS(Brazil) 1,074,169 China CITIC Bank - H(China) 882,358 China Merchants Bank Co., Ltd. - H(China) Diversified Financials – (4.80%) Capital Markets – (0.59%) 18,660 Brookfield Asset Management Inc., Class A(Canada) Diversified Financial Services – (4.21%) 7,443 Groupe Bruxelles Lambert S.A.(Belgium) 22,700 Oaktree Capital Group LLC, Class A 12,876 Pargesa Holdings S.A., Bearer Shares(Switzerland) 129,945 RHJ International(Belgium)* Insurance – (1.78%) Insurance Brokers – (0.97%) 32,600 CNinsure Inc., ADR(China) Multi-line Insurance – (0.76%) 1,515 Fairfax Financial Holdings Ltd.(Canada) DAVIS NEW YORK VENTURE FUND, INC. Schedule of Investments DAVIS GLOBAL FUND - (CONTINUED) July 31, 2010 (Unaudited) Shares Security Value COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Insurance – (Continued) Property & Casualty Insurance – (0.05%) 790 ACE Ltd. $ Real Estate – (7.62%) 12,410 Digital Realty Trust, Inc. 19,710 Forest City Enterprises, Inc., Class A* 497,690 Hang Lung Group Ltd.(Hong Kong) 39,160 Mitsui Fudosan Co., Ltd.(Japan) 345,500 SEGRO PLC(United Kingdom) Total Financials HEALTH CARE – (19.08%) Health Care Equipment & Services – (6.78%) 10,000 Becton, Dickinson and Co. 36,212 Essilor International S.A.(France) 19,508 IDEXX Laboratories, Inc.* 345,200 Sinopharm Medicine Holding Co., Ltd. - H(China) Pharmaceuticals, Biotechnology & Life Sciences – (12.30%) 46,530 Johnson & Johnson 69,936 Merck & Co., Inc. 84,300 Pfizer Inc. 15,900 Roche Holding AG - Genusschein(Switzerland) 311,900 Sinovac Biotech Ltd.(China)* Total Health Care INDUSTRIALS – (15.30%) Capital Goods – (6.15%) 123,840 ABB Ltd., ADR(Switzerland) 92,900 Blount International, Inc.* 1,272,830 Shanghai Electric Group Co. Ltd. - H(China) 8,170 Siemens AG(Germany) Commercial & Professional Services – (0.18%) 6,073 Iron Mountain Inc. Transportation – (8.97%) 449,551 China Merchants Holdings International Co., Ltd.(China) 622,570 China Shipping Development Co. Ltd. - H(China) 316,600 Clark Holdings, Inc.* 31,185 Kuehne & Nagel International AG(Switzerland) 98,700 LLX Logistica S.A.(Brazil)* 19,040 Ryanair Holdings PLC, ADR(Ireland)* Total Industrials 2 DAVIS NEW YORK VENTURE FUND, INC. Schedule of Investments DAVIS GLOBAL FUND - (CONTINUED) July 31, 2010 (Unaudited) Shares/Principal Security Value COMMON STOCK – (CONTINUED) INFORMATION TECHNOLOGY – (7.91%) Software & Services – (7.91%) 6,728 Google Inc., Class A* $ 37,000 NetEase.com Inc., ADR(China)* 99,000 Western Union Co. Total Information Technology MATERIALS – (8.27%) 25,889 BHP Billiton PLC(United Kingdom) 7,600 Potash Corp. of Saskatchewan Inc.(Canada) 14,290 Rio Tinto PLC(United Kingdom) 173,080 Sino-Forest Corp.(Canada)* 32,920 Vale S.A., ADR(Brazil) 794,000 Yingde Gases Group Co. Ltd.(China)* Total Materials TELECOMMUNICATION SERVICES – (3.33%) 53,393 America Movil SAB de C.V., Series L, ADR(Mexico) Total Telecommunication Services UTILITIES – (1.66%) 396,352 China Resources Power Holdings Co. Ltd.(China) 900,100 Guangdong Investment Ltd.(China) Total Utilities TOTAL COMMON STOCK – (Identified cost $77,297,288) PREFERRED STOCK – (0.48%) FINANCIALS – (0.48%) Real Estate – (0.48%) 15,600 SL Green Realty Corp., 7.625%, Series C TOTAL PREFERRED STOCK – (Identified cost $160,368) CONVERTIBLE BONDS – (0.08%) FINANCIALS – (0.08%) Real Estate – (0.08%) $ 40,000 Digital Realty Trust, Inc., 144A Conv. Sr. Notes, 5.50%, 04/15/29(a) TOTAL CONVERTIBLE BONDS – (Identified cost $40,000) SHORT TERM INVESTMENTS – (1.22%) 278,000 Banc of America Securities LLC Joint Repurchase Agreement, 0.21%, 08/02/10, dated 07/30/10, repurchase value of $278,005 (collateralized by: U.S. Government agency obligations in a pooled cash account, 0.00%-4.875%, 08/02/10-07/15/20, total market value $283,560) 691,000 Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.22%, 08/02/10, dated 07/30/10, repurchase value of $691,013 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 0.00%-5.50%, 04/01/25-06/15/45, total market value $704,820) TOTAL SHORT TERM INVESTMENTS – (Identified cost $969,000) 3 DAVIS NEW YORK VENTURE FUND, INC. Schedule of Investments DAVIS GLOBAL FUND - (CONTINUED) July 31, 2010 (Unaudited) Total Investments – (99.96%) – (Identified cost $78,466,656) – (b) $ Other Assets Less Liabilities – (0.04%) Net Assets – (100.00%) $ ADR: American Depositary Receipt ADS: American Depositary Share * Non-Income producing security. (a) This security is subject to Rule 144A.The Board of Directors of the Fund has determined that there is sufficient liquidity in this security to realize current valuations.This security amounted to $62,150 or 0.08% of the Fund's net assets as of July 31, 2010. (b) Aggregate cost for federal income tax purposes is $79,770,612.At July 31, 2010 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ 8,311,566 Unrealized depreciation Net unrealized depreciation $ Please refer to "Notes to Schedule of Investments" on page 8 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 4 DAVIS NEW YORK VENTURE FUND, INC. Schedule of Investments DAVIS INTERNATIONAL FUND July 31, 2010 (Unaudited) Shares Security Value COMMON STOCK – (97.19%) CONSUMER DISCRETIONARY – (3.53%) Consumer Durables & Apparel – (1.02%) 3,870 Hunter Douglas NV(Netherlands) $ Media – (2.51%) 19,350 Grupo Televisa S.A., ADR(Mexico) Total Consumer Discretionary CONSUMER STAPLES – (13.23%) Food, Beverage & Tobacco – (13.23%) 22,550 Heineken Holding NV(Netherlands) 52 Japan Tobacco Inc.(Japan) 160 Lindt & Spruengli AG(Switzerland) 10,600 Nestle S.A.(Switzerland) Total Consumer Staples ENERGY – (4.77%) 10,000 OGX Petroleo e Gas Participacoes S.A.(Brazil)* 14,800 Tenaris S.A., ADR(Argentina) Total Energy FINANCIALS – (24.87%) Banks – (7.65%) Commercial Banks – (7.65%) 6,600 Banco Santander Brasil S.A., ADS(Brazil) 276,000 China CITIC Bank - H(China) 316,569 China Merchants Bank Co., Ltd. - H(China) Diversified Financials – (7.16%) Capital Markets – (1.01%) 5,890 Brookfield Asset Management Inc., Class A(Canada) Diversified Financial Services – (6.15%) 3,850 Groupe Bruxelles Lambert S.A.(Belgium) 2,600 Pargesa Holdings S.A., Bearer Shares(Switzerland) 49,650 RHJ International(Belgium)* Insurance – (2.70%) Insurance Brokers – (1.37%) 8,500 CNinsure Inc., ADR(China) Multi-line Insurance – (1.33%) 491 Fairfax Financial Holdings Ltd.(Canada) Real Estate – (7.36%) 136,000 Hang Lung Group Ltd.(Hong Kong) 11,200 Mitsui Fudosan Co., Ltd.(Japan) 25,400 SEGRO PLC(United Kingdom) Total Financials 5 DAVIS NEW YORK VENTURE FUND, INC. Schedule of Investments DAVIS INTERNATIONAL FUND - (CONTINUED) July 31, 2010 (Unaudited) Shares Security Value COMMON STOCK – (CONTINUED) HEALTH CARE – (13.77%) Health Care Equipment & Services – (6.47%) 9,590 Essilor International S.A.(France) $ 92,800 Sinopharm Medicine Holding Co., Ltd. - H(China) Pharmaceuticals, Biotechnology & Life Sciences – (7.30%) 4,140 Roche Holding AG - Genusschein(Switzerland) 3,200 Sanofi-Aventis(France) 80,700 Sinovac Biotech Ltd.(China)* Total Health Care INDUSTRIALS – (17.25%) Capital Goods – (6.89%) 31,950 ABB Ltd., ADR(Switzerland) 346,100 Shanghai Electric Group Co. Ltd. - H(China) 2,050 Siemens AG(Germany) Transportation – (10.36%) 117,850 China Merchants Holdings International Co., Ltd.(China) 62,000 China Shipping Development Co. Ltd. - H(China) 6,400 Kuehne & Nagel International AG(Switzerland) 27,000 LLX Logistica S.A.(Brazil)* 5,200 Ryanair Holdings PLC, ADR(Ireland)* Total Industrials INFORMATION TECHNOLOGY – (2.49%) Software & Services – (2.49%) 9,500 NetEase.com Inc., ADR(China)* Total Information Technology MATERIALS – (11.53%) 6,900 BHP Billiton PLC(United Kingdom) 2,000 Potash Corp. of Saskatchewan Inc.(Canada) 3,812 Rio Tinto PLC(United Kingdom) 41,700 Sino-Forest Corp.(Canada)* 8,600 Vale S.A., ADR(Brazil) 221,500 Yingde Gases Group Co. Ltd.(China)* Total Materials TELECOMMUNICATION SERVICES – (3.85%) 11,350 America Movil SAB de C.V., Series L, ADR(Mexico) Total Telecommunication Services UTILITIES – (1.90%) 81,400 China Resources Power Holdings Co. Ltd.(China) 200,000 Guangdong Investment Ltd.(China) Total Utilities TOTAL COMMON STOCK – (Identified cost $13,734,716) 6 DAVIS NEW YORK VENTURE FUND, INC. Schedule of Investments DAVIS INTERNATIONAL FUND - (CONTINUED) July 31, 2010 (Unaudited) Principal Security Value SHORT TERM INVESTMENTS – (2.50%) $ 105,000 Banc of America Securities LLC Joint Repurchase Agreement, 0.21%, 08/02/10, dated 07/30/10, repurchase value of $105,002 (collateralized by: U.S. Government agency obligations in a pooled cash account, 0.00%-4.875%, 08/02/10-07/15/20, total market value $107,100) $ 260,000 Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.22%, 08/02/10, dated 07/30/10, repurchase value of $260,005 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 0.00%-5.50%, 04/01/25-06/15/45, total market value $265,200) TOTAL SHORT TERM INVESTMENTS – (Identified cost $365,000) Total Investments – (99.69%) – (Identified cost $14,099,716) – (a) Other Assets Less Liabilities – (0.31%) Net Assets – (100.00%) $ ADR: American Depositary Receipt ADS: American Depositary Share * Non-Income producing security. (a) Aggregate cost for federal income tax purposes is $14,175,961.At July 31, 2010 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ 407,469 Please refer to "Notes to Schedule of Investments" on page 8 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 7 DAVIS NEW YORK VENTURE FUND, INC. Notes to Schedule of Investments July 31, 2010 (Unaudited) Security Valuation - The Funds calculate the net asset value of their shares as of the close of the New York Stock Exchange (“Exchange”), normally 4:00 P.M. Eastern time, on each day the Exchange is open for business.Securities listed on the Exchange (and other national exchanges) are valued at the last reported sales price on the day of valuation.Securities traded in the over-the-counter market (e.g. NASDAQ) and listed securities for which no sale was reported on that date are stated at the average of closing bid and asked prices.Securities traded on foreign exchanges are valued based upon the last sales price on the principal exchange on which the security is traded prior to the time when the Funds’ assets are valued.Securities (including restricted securities) for which market quotations are not readily available are valued at their fair value.Securities whose values have been materially affected by what Davis Selected Advisers, L.P., the Funds’ investment adviser, identifies as a significant event occurring before the Funds’ assets are valued but after the close of their respective exchanges will be fair valued.Fair value is determined in good faith using consistently applied procedures under the supervision of the Board of Directors.Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value.These valuation procedures are reviewed and subject to approval by the Board of Directors. Value Measurements - Fair value is defined as the price that the Funds would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. Various inputs are used to determine the fair value of the Funds’ investments. These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2010 in valuing each Fund’s investments carried at value: Investments in Securities at Value Davis Davis Global International Fund Fund Valuation inputs Level 1 – Quoted prices: Equity securities: Consumer discretionary $ $ Consumer staples Energy Financials Health care Industrials Information technology Materials Telecommunication services Utilities Level 2 – Other Significant Observable Inputs: Convertible debt securities – Equity securities: Financials – Short-term securities Level 3 – Significant Unobservable Inputs: – – Total $ $ 8 ITEM 2.CONTROLS AND PROCEDURES (a) The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are effective as of a date within 90 days of the filing date of this report. (b) There have been no significant changes in the registrant's internal controls or in other factors that could significantly affect these controls. ITEM 3.EXHIBITS EX-99.CERT - Section 302 Certification Signatures Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DAVIS NEW YORK VENTURE FUND, INC. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date: September22, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date: September22, 2010 By /s/ Douglas A. Haines Douglas A. Haines Principal Financial officer Date: September22, 2010 10
